The Supreme Court of South Carolina

            The State, Petitioner,

            v.

            Archie More Hardin, Respondent.

            Appellate Case No. 2018-002035



                                     ORDER


The petition for rehearing is granted, and we dispense with further briefing. The
attached opinion is substituted for the previous opinion, which is withdrawn.

                                 s/ Donald W. Beatty                        C.J.

                                 s/ John W. Kittredge                         J.

                                 s/ Kaye G. Hearn                             J.

                                 s/ John Cannon Few                           J.

                                 s/ George C. James, Jr.                      J.


Columbia, South Carolina
February 12, 2020
           THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Petitioner,

   v.

   Archie More Hardin, Respondent.

   Appellate Case No. 2018-002035



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


              Appeal from Orangeburg County
              Maité Murphy, Circuit Court Judge


                    Opinion No. 27938
      Heard January 15, 2020 – Filed January 29, 2020
    Withdrawn, Substituted, and Refiled February 19, 2020


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Attorney General Alan McCrory Wilson and Assistant
   Attorney General Joshua Abraham Edwards, both of
   Columbia; and Solicitor David Michael Pascoe Jr., of
   Orangeburg, for Petitioner.

   Chief Appellate Defender Robert Michael Dudek and
   Appellate Defender Lara Mary Caudy, both of Columbia;
   and Daniel Carson Boles, of Boles Law Firm, LLC, of
   Charleston, for Respondent.
PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in State v. Hardin, 425 S.C. 1, 819 S.E.2d 177 (Ct. App. 2018). We now
dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.


BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.